Case 5:20-cv-00620-LCB Document 99 Filed 01/19/21 Page 1 of 7            FILED
                                                                2021 Jan-19 PM 02:12
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 5:20-cv-00620-LCB Document 99 Filed 01/19/21 Page 2 of 7
Case 5:20-cv-00620-LCB Document 99 Filed 01/19/21 Page 3 of 7
Case 5:20-cv-00620-LCB Document 99 Filed 01/19/21 Page 4 of 7
Case 5:20-cv-00620-LCB Document 99 Filed 01/19/21 Page 5 of 7
Case 5:20-cv-00620-LCB Document 99 Filed 01/19/21 Page 6 of 7
Case 5:20-cv-00620-LCB Document 99 Filed 01/19/21 Page 7 of 7
